Court, 124 Nev. 193, 197, 179 P.3d 556, 558 (2008). Writ relief is typically
                  not available, however, when petitioner has a plain, speedy, and adequate
                  remedy at law. See NRS 34.170; NRS 34.330; Int? Game Tec., 124 Nev. at
                  197, 179 P.3d at 558. Whether to consider a writ petition is within this
                  court's discretion.   Smith, 107 Nev. at 677, 818 P.2d at 851. Petitioner
                  bears the burden of demonstrating that extraordinary relief is warranted.
                  Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844
                  (2004).
                                Having considered the petition, we conclude that petitioner
                  has an adequate legal remedy in the form of an appeal from any adverse
                  judgment, and it may challenge the district court's interlocutory order
                  denying its motion for judgment on the pleadings in the context of that
                  appeal.   See NRS 34.170; NRS 34.330; Pan, 120 Nev. at 224, 88 P.3d at
                  841 (explaining that an appeal is generally an adequate legal remedy
                  precluding writ relief); Consol. Generator-Nev., Inc. v. Cummins Engine
                  Co., 114 Nev. 1304, 1312, 971 P.2d 1251, 1256 (1998) (explaining that
                  interlocutory orders may be challenged in the context of an appeal from
                  the final judgment). Accordingly, we deny the petition.          See NRAP
                  21(b)(1); Smith, 107 Nev. at 677, 818 P.2d at 851.
                                It is so ORDERED.



                                               Piek&tw,
                                                     '                 , J.
                                           Pickering




                  Parraguirre                                 aitta




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    eo
                cc: Hon. James E. Wilson, District Judge
                     Attorney General/Reno
                     Maupin, Cox & LeGoy
                     Carson City Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) 1947A